DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE CAPTURE APPARATUS AND CONTROL METHOD HAVING IMAGE STABILIZATION WHICH REDUCES PERIPHERAL LIGHT VARIATION.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shingu et al. (US 2019/0230287 A1) hereinafter referenced as Shingu.


An image capture apparatus (fig. 1) comprising: 
a correction circuitry (183) that corrects image blurring by moving an image sensor (110) in accordance with movement in the image capture apparatus, the image sensor capturing light from an imaging optical system (200); and 
one or more processors (140) that execute a program ([0045]) to control the correction circuitry ([0075]), 
wherein the one or more processors controls the correction circuitry in accordance with one of a plurality of modes, the modes including: 
a first mode (A situation in which the drive limit range acquired at S16 is a first distance) in which the image sensor can move in a first direction perpendicular to an optical axis of the imaging optical system within a first distance; and 
a second mode (A situation in which the drive limit range acquired at S16 is a second distance less than the first distance) in which, when an aperture size of a diaphragm in the imaging optical system is greater than or equal to a predetermined value (The value of aperture size corresponding to the second distance according to the table; S15-S16), the image sensor can move in the first direction within a second distance shorter than the first distance.

Regarding claim 2, Shingu discloses everything claimed as applied above (see claim 1), in addition, Shingu discloses, wherein a maximum value of a difference between a light amount at a minimum image height and a light amount at a maximum image height in the second mode is less than the maximum value of the difference between a light amount at the minimum image height and a light amount at the maximum image height in the first mode (Any type of scene can be captured including scenes with a large difference and a small difference.  Specifically, if the first mode happens to be used to capture a scene in which the light difference between the min image height and max image height is high and the second mode happens to be used to capture a scene in which the light difference between the min image height and max image height is low, this would read on the claim; fig. 9). 

Regarding claim 3, Shingu discloses everything claimed as applied above (see claim 1), in addition, Shingu discloses, wherein the one or more processors (140) determines the second distance in accordance with the aperture size (Drive limit is set according to drive limit range table 145; fig. 7). 

Regarding claim 4, Shingu discloses everything claimed as applied above (see claim 1), in addition, Shingu discloses, further comprising:
a memory (142) that stores information expressing a relationship between the aperture size and the second distance ([0070]; fig. 7),
wherein the one or more processors (140) determines the second distance (S16) by referring to the memory using the set aperture size (S15, S16; fig. 9). 

Regarding claim 5, Shingu discloses everything claimed as applied above (see claim 4), in addition, Shingu discloses, wherein the information is information expressing a relationship between an f-number of the diaphragm corresponding to the aperture size and the second distance (Fig. 7; Table expresses a relationship between focal length and aperture value and the second distance.  As f-number is focal length/aperture value, the table of fig. 7 reads on the claim.). 

Regarding claim 6, Shingu discloses everything claimed as applied above (see claim 4), in addition, Shingu discloses, wherein on the basis of information expressing a relationship between an f-number of the diaphragm and the aperture size and an f-number being set, the one or more processors obtains an aperture size corresponding to the f-number being set (Table in fig. 7 includes information expressing a relationship between an f-number (focal length/Av) and the aperture size Av and an F-number being set (the set focal length/Av).  If a focal length and aperture value are set, the processor inherently has obtained the aperture size as well which corresponds to the set focal length and aperture value.)

Regarding claim 7, Shingu discloses everything claimed as applied above (see claim 1), in addition, Shingu discloses, wherein the one or more processors (140) further automatically sets the one of the plurality of modes on the basis of information pertaining to at least one of a subject, the imaging optical system, and the image capture apparatus (Drive limit range (mode) is adjusted at S16 according to aperture value, focal length, zoom, etc., figs. 7, 9). 

Regarding claim 8, Shingu discloses everything claimed as applied above (see claim 7), in addition, Shingu discloses, wherein the one or more processors (140) determine the second mode as the one of the plurality of modes when shooting a moving image ([0073]; The process of fig. 9 is carried during motion picture capture). 

Regarding claim 9, Shingu discloses everything claimed as applied above (see claim 7), in addition, Shingu discloses, wherein the one or more processor determine the second mode as the one of the plurality of modes when it has been determined that a subject luminance is high and a contrast is low in periphery areas of a field of view (S16; The driving limit range (second mode) is determined based on aperture value and focal length.  Therefore, if the user happens to view the image being captured on the display and make a determination that the subject luminance is high and a contrast is low in periphery areas of a field of view, the driving limit range will still be selected as normal.  Therefore, the second mode would have been selected under the conditions described.) 


Regarding claim 11, Shingu discloses everything claimed as applied above (see claim 7), in addition, Shingu discloses, wherein the one or more processors (140) determine the second mode as the one of the plurality of modes when a focal distance of the imaging optical system is greater than or equal to a threshold (If the second mode is determined to be the drive limit set for AV1 Zoom1 in the table of fig. 7(a), this drive limit will be set when the focus position is infinity which is greater than a threshold.).

method for implementing the apparatus of claim 1. Thus, claim 12 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).
 
Regarding claim 13, it discloses a method for implementing the apparatus of claim 2. Thus, claim 13 is an inherent variation of claim 2 and is interpreted and rejected for the same reasons as stated above (see claim 2).

	Regarding claim 14, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingu in view of Official Notice.
Regarding claim 10, Shingu discloses everything claimed as applied above (see claim 7), in addition, Shingu discloses, wherein the one or more processors (140) determine the second mode (Driving limit range determined at S16) as the one of the plurality of modes (fig. 9). 

Shingu teaches adjusting the driving limit of the BIS depending on optical characteristics.  Attaching tripods to cameras is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve Shingu by applying the technique of attaching a tripod to the camera of Shingu to achieve the predictable result of stabilizing the image.  Attaching a tripod to Shingu would have no effect on the operation of the camera other than reducing the image stabilization range calculated at S14.  Since the drive limit range (mode) is based on aperture value and focal length and not the amount of shake, this would not affect the operation using a drive limit corresponding to the second mode.  Therefore, the second mode would be operated as normal even when a tripod is attached as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shirai et al. (US 2020/0162669 A1) calculates a shake correction amount range based on the amount of peripheral darkening.
Horikawa (US 2016/0261801 A1) sets the driving limit angle of a shake correction lens according to the f-number.

Kimura (US 2019/0191089 A1) restricts a roll driving in shake correction based on exposure unevenness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        2/13/2021